Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 and subsequent amendment on October 28, 2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014110238 by Mu et al (hereinafter Mu – citations directed to 371 filing US 20150353779) in view of US 2010063215 by Yano et al (hereinafter Yano).

Regarding Claim 1, Mu discloses a conductive adhesive composition comprising a polymer matrix wherein the polymer matrix including a curable fluoroelastomer and a peroxide cross linking agent ([0005] teaching the claimed “a)a binder formed of or comprising at least one peroxide curable fluoroelastomer and at least one peroxide-based curing agent”) and 40-90 wt%, based on the total weight of the electrically conductive adhesive composition, of conductive particles (abstract teaching the claimed “b) 40-93 wt % based on the total weight of the electrically conductive adhesive composition, of conductive particles dispersed in the binder”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
Mu fails to disclose an olefinic carboxlic acid additive. 

However, Yano discloses an adhesive composition wherein a promoter may be included in the adhesive composition so as to improve catalytic activity of a curing agent and improve curability of the composition ([0207]). As Mu discloses heating the peroxide so as to induce cross-linking ([0026]) an ordinary artisan would appreciate addition of the promoter would improve the reaction of the peroxide cross-linking with the elastomer binder within Mu’s composition. 

As such, it would have been obvious to a skilled artisan to include Yano’s promoter in Mu’s composition in order to improve the catalytic activity of the peroxide crosslinker. 

Modified Mu discloses the promoter may be, for example, 10-undecenoic acid (Yano [0207]) and contained in an amount of 0.1-10 parts by weight per 100 parts of a first polymer, or 0.1-4.1 wt% of the prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 8, modified Mu discloses forming an adhesive from the composition (Mu [0004] teaching the claimed “a film or sheet formed of the electrically conductive adhesive composition according claim 1”). 
 
Regarding Claim 9, modified Mu discloses the peroxide is heated to crosslink the elastomer (Mu [0035] teaching the claimed “an electrically conductive adhesive prepared from the electrically conductive adhesive composition of claim 1, wherein, the at least peroxide curable elastomer is cured by the at least one peroxide-based curing agent”).  
 
Regarding Claim 10, modified Mu discloses a solar cell module having at least one wiring member and at least one solar cell including at least one surface electrode such that the wiring member is connected to the surface electrode via the adhesive (Mu [0004] teaching the claimed “a solar cell 
 
Regarding Claim 11, modified Mu discloses the solar cell may be a wafer cell including a front surface electrode and a back surface electrode wherein the wiring members are adhered to the front and back surface electrodes via the adhesive (Mu [0048]-[0049] teaching the claimed “wherein the at least one solar cell has a front surface electrode and a back surface electrode, and wherein there are one or more front wiring members connected to the front surface electrode via the electrically conductive adhesive and one or more back wiring members connected to the back surface electrode via the electrically conductive adhesive”). 
 
Regarding Claim 12, modified Mu discloses the solar cell may be a wafer cell (Mu [0049] teaching the claimed “wherein the at least one solar cell is a wafer-based solar cell”). 
 
Regarding Claim 13, modified Mu discloses the solar cell may be a thin film cell (Mu [0049] teaching the claimed “wherein the at least one solar cell is a thin film solar cell”). 

Regarding Claim 19, modified Mu discloses the fluoroelastomer comprises 53% fluorine and comprises copolymerized units of i) vinylidene fluoride and hezafluoropropylene” (Mu [0053]) rendering obvious the requirements of Claim 19. 

Claims 2, 4-6, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of Yano as applied to claim 1 above, and further in view of US 20050288427 by Jeon et al (hereinafter Jeon). 

Regarding Claim 2, modified Mu renders obvious the claimed peroxide-based crosslinker (Mu [0035] teaching the claimed “the at least one 

Modified Mu is silent as to the amount of peroxide needed to crosslink. 

However, the amount of peroxide used to crosslink the polymer within the composition would necessarily be a result effective variable in that the amount being increased or decreased would affect the overall rate of reaction and completion of the crosslinking. As such, no more than routine experimentation would be required to optimize the amount of peroxide crosslinking agent added to the polymer matrix to arrive at the claimed range, rendering obvious the claimed “the at least one peroxide-based curing agent is present in the binder at a level of 0.1-20 wt % based on the total weight of the electrically conductive adhesive composition”. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). 

Furthermore, Jeon discloses using a peroxide crosslinker in a conductive adhesive composition wherein the content of peroxide crosslinker is between 0.1-10 wt% based on 100 parts by weight of the polymer of which it crosslinks ([0028]). A such, a skilled artisan would readily appreciate selection of a peroxide content within the range set forth by Jeon would allow for the crosslinking reaction to proceed prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, modified Mu discloses the polymer matrix is present at a level of about 10-60 wt% based on the total weight of the composition (Mu [0043]) such that addition of the promoter in a range of 0.1-4.1 wt% (Yano [0036]-[0038] and [0207]) would render obvious the claimed “wherein, the binder is present at a level of 7-60 wt %, based on the total weight of the electrically conductive adhesive composition”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 5, modified Mu discloses the conductive particles are present in a range of 40-90 wt% based on the total composition (Mu abstract) such that addition of the promoter in a range of 0.1-4.1 wt% (Yano [0036]-[0038] and [0207]) would render obvious the claimed “wherein, the conductive particles are present at a level of 40-85 wt % based on the total weight of the electrically conductive adhesive composition”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). The conductive particles are selected from Au, Ag, Ni, Cu, Al, Sn, Zn, Ti, Bi, W, Pb and alloys thereof (Mu [0044] teaching the claimed “wherein, the conductive particles are selected from the group consisting of Au, Ag, Ni, Cu, Al, Sn, Zn, Ti, Sn, Bi, W, Pb, and alloys of two or more thereof, or, the conductive particles are Ag flakes”).  
 
Regarding Claim 6, modified Mu discloses the promoter is contained in a range of 0.1-4.1 wt% based on the total weight of the composition (Yano [0036]-[0038] and [0207] teaching the claimed “the prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 15, modified Mu renders obvious the claimed peroxide-based crosslinker (Mu [0035 teaching the claimed “the at least one peroxide-based curing agent is selected from the group consisting of 1,1-bis(tert-buty peroxy)-3,3,5-trimethylcyclohexane;  1,1-di(tert-butylperoxy)cyclohexane;  2,5-di(tert-butylperoxy)-2,5-dimethyl-3-hexyne;  2,5-bis(tert-butylperoxy)-2,5-dimethylhexane;  tert-Butylperoxy 2-ethylhexyl carbonate;  dicumyl peroxide;  benzoyl peroxide;  acetylacetone peroxide;  methyl isobutyl ketone peroxide;  dibenzoyl peroxide;  cyclohexanone peroxide;  di(4-tert-butylcyclohexyl) peroxydicarbonate;  and combinations of two or more thereof”). 

Modified Mu is silent as to the amount of peroxide needed to crosslink. 

However, the amount of peroxide used to crosslink the polymer within the composition would necessarily be a result effective variable in that the amount being increased or decreased would affect the overall rate of reaction and completion of the crosslinking. As such, no more than routine experimentation would be required to optimize the amount of peroxide crosslinking agent added to the polymer matrix to arrive at the claimed range, rendering obvious the claimed “the at least one peroxide-based curing agent is present in the binder at a level of 0.5-10 wt % based on the total weight of the electrically conductive adhesive composition”. The discovery of an optimum value of a known result 

Furthermore, Jeon discloses using a peroxide crosslinker in a conductive adhesive composition wherein the content of peroxide crosslinker is between 0.1-10 wt% based on 100 parts by weight of the polymer of which it crosslinks ([0028]). A such, a skilled artisan would readily appreciate selection of a peroxide content within the range set forth by Jeon would allow for the crosslinking reaction to proceed properly. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 16, modified Mu discloses the polymer matrix is present at a level of about 10-60 wt% based on the total weight of the composition (Mu [0044]) such that addition of the promoter in a range of 0.1-4.1 wt% (Yano [0036]-[0038] and [0207]) would render obvious the claimed “wherein, the binder is present at a level of 17-55 wt %, based on the total weight of the electrically conductive adhesive composition”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 17, modified Mu discloses the promoter is contained in a range of 0.1-4.1 wt% based on the total weight of the composition (Yano [0036]-[0038] and [0207] teaching the claimed “the olefinic carboxylic acid or derivative thereof is present at a level of 0.5-1 wt %, based on the total weight of the electrically conductive adhesive composition”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of Yano as applied to claim 9 above, and further in view of US 20130152996 by DeGroot et al (hereinafter DeGroot). 

Regarding Claim 14, modified Mu discloses the limitations of Claim 9 but fails to disclose the solar cell configuration set forth in Claim 14. 

However, DeGroot discloses a module comprising at least two cells wherein each cell includes a front and back electrode (Fig. 1-3 teaching the claimed “a solar cell module comprising one or more strings of solar cells, wherein each string of solar cells comprise at least a first solar cell and a second solar cell, with i) each of the first and second solar cells comprising a front surface electrode and a back surface electrode”) such that each cell is configured to overlap the front surface of an adjacent cell (Fig. 1 teaching the claimed “ii) the first and second solar cells being positioned with an edge of the back surface of the second solar cell overlapping an edge of the front surface of the first solar cell”) to hide the bus bar of the overlapped cell (Fig. 1 teaching the claimed “and iii) a portion of the front surface electrode of the first solar cell being hidden by the second solar cell and bonded to a portion of the back surface electrode of the second solar cell”). DeGroot discloses adhering the cells via a conductive adhesive ([0010]) such that it would have been obvious to use any known conductive adhesive, including the conductive adhesive set forth in Mu to adhere DeGroot’s cells together, rendering obvious the claimed “with the electrically conductive adhesive of claim 9 to electrically connect the first and second solar cells in series”. The claimed subject matter simply uses simple substitution of one known element, i.e. known conductive adhesives, for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721